       CASE 0:17-cr-00107-DWF-TNL Doc. 2043 Filed 12/16/20 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


United States of America,                       Criminal No. 17-107(21) (DWF/TNL)

                    Plaintiff,

v.                                                                 MEMORANDUM
                                                                     AND ORDER
Tanakron Patrath,

                    Defendant.


      This matter is before the Court on Defendant Tanakron Patrath’s Amended

Emergency Motion [for] Compassionate Release to Reduce Sentence Pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). (Doc. No. 1949.)1 For the reasons discussed below, the

Court respectfully denies Patrath’s motion.




1
       This document was docketed twice, once as a motion for compassionate release
and once as a motion for appointment of counsel. (Doc. Nos. 1949, 1955.) “[T]here is
no general right to counsel in post-conviction habeas proceedings for criminal
defendants.” United States v. Craycraft, 167 F.3d 451, 455 (8th Cir. 1999); Pollard v.
Delo, 28 F.3d 887, 888 (8th Cir. 1994). The Court respectfully denies Patrath’s motion to
the extent it seeks appointment of counsel pursuant to 18 U.S.C. § 3006A.

        Patrath also filed a Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or
Correct Sentence by a Person in Federal Custody, (Doc. No. 1986), and several related
motions, (Doc. Nos. 1991, 2007.) The Government was given an extension to
November 9, 2020 to respond to Patrath’s Section 2255 Motion, (Doc. No. 2010), but
failed to respond by the Court-ordered deadline and has not responded whatsoever to
Patrath’s Section 2255 Motion or Patrath’s related motions to date. The Court plans to
address Patrath’s Section 2255 Motion and related motions in a separate order.
       CASE 0:17-cr-00107-DWF-TNL Doc. 2043 Filed 12/16/20 Page 2 of 5




                                     BACKGROUND

       Patrath pled guilty on April 16, 2018 to Conspiracy to Engage in Money

Laundering in violation of 18 U.S.C. § 1956(h). (Doc. Nos. 773, 775.) As Patrath agreed

in his plea agreement, he “was part of a large-scale international sex trafficking

organization that conspired, between at least 2009 and 2017, to make money by arranging

for Thai women . . . to travel from Thailand to the United States, to engage in numerous

commercial sex acts.” (Doc. No. 775 at 2.) Patrath worked with the organization as a

“facilitator and money launderer” in Houston, Texas. (Id. at 3.) Patrath transported

victims between the airport and houses of prostitution in Houston. (Id.) He was paid in

cash and offered discounted rates to engage in commercial sex acts with the trafficked

women. (Id.) Patrath knew the persons he transported were paying overwhelming

bondage debts to the organization and were moved to other houses of prostitution

approximately every two weeks. (Id.) Patrath used his U.S.-based bank accounts to

funnel and launder more than $2,000,000 from the houses of prostitution to Thailand.

(Id. at 5; Doc. No. 1288 at 22.) Patrath was sentenced on December 5, 2019 to

168 months’ imprisonment and a term of 2 years’ supervised release. (Doc.

Nos. 1571, 1593.) The sentence also included restitution of $2,055,860. (Doc.

Nos. 1571, 1593.)

       Patrath is presently incarcerated at North Lake CI in Baldwin, Michigan with an

expected release date of April 28, 2029. Federal Bureau of Prisons, Inmate Locator,

https://www.bop.gov/inmateloc/ (last visited Dec. 10, 2020). North Lake CI reports 6

COVID-19 cases among inmates and 0 among staff. Federal Bureau of Prisons,


                                             2
       CASE 0:17-cr-00107-DWF-TNL Doc. 2043 Filed 12/16/20 Page 3 of 5




COVID-19: Coronavirus, https://www.bop.gov/coronavirus/ (last visited Dec. 10, 2020).

But because North Lake CI is a private prison contractor, the COVID-19 statistics

normally available to the Court such as testing results and past infections are unavailable.

See generally id.

       Patrath moves for compassionate release on the grounds that he suffers from

hypertension/high blood pressure and high cholesterol/hypercholesterolemia and is 62

years old. (Doc. Nos. 1949, 1955, 2031, 2042.) The Government opposes. (Doc.

No. 2029.) The U.S. Probation Office has investigated and approved Patrath’s proposed

living arrangement should he be released, but notes that Patrath is not a U.S. citizen and

is subject to an Immigration and Customs Enforcement detainer. (Doc. No. 1976.)

                                      DISCUSSION

       The First Step Act allows the Court to reduce a defendant’s term of imprisonment

if it finds “extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). Such

“extraordinary and compelling reasons” include (1) medical conditions which diminish

the ability of the defendant to provide self-care in prison and from which he or she is not

expected to recover, (2) age-related deterioration, (3) family circumstances, and (4) other

extraordinary and compelling reasons that exist either separately or in combination with

the previously described categories. U.S.S.G. § 1B1.13, cmt. n.1(a)(ii). The Court must

also consider the sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent they

are applicable.” 18 U.S.C. § 3582(c)(1)(A).




                                              3
       CASE 0:17-cr-00107-DWF-TNL Doc. 2043 Filed 12/16/20 Page 4 of 5




       Patrath is 62 years old and suffers from hypertension and high cholesterol.

Persons with hypertension might be at increased risk for severe illness should they

contract the COVID-19 virus. Centers for Disease Control and Prevention, Coronavirus

Disease: People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last accessed Dec. 10, 2020). High cholesterol is not listed as a

risk factor in relation to COVID-19. Id. Patrath’s age places him at some increased risk

from COVID-19. Centers for Disease Control and Prevention, Coronavirus Disease:

Older Adults, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

adults.html (last accessed Dec. 10, 2020). While Patrath has some elevated risk to the

COVID-19 virus due to his hypertension and age, the Court concludes these ailments do

not diminish his ability to provide self-care in the prison context. As such, Patrath has

not shown an extraordinary and compelling reason to justify a reduction in sentence.

       Even if Patrath’s medical condition were an extraordinary and compelling reason

warranting a reduction in sentence, the Court would find the general sentencing factors in

§ 3553(a) preclude a reduction in sentence. Patrath was convicted as part of a long-

running international sex trafficking organization. Patrath assisted in the laundering of

over $2 million dollars gained from the sex work of trafficked persons. Patrath received

discounted rates to engage in commercial sex acts with the trafficked persons, persons he

personally transported between airports and houses of prostitution. Patrath has served

very little of his sentence to date and is not due to be released until April 2029. A




                                              4
       CASE 0:17-cr-00107-DWF-TNL Doc. 2043 Filed 12/16/20 Page 5 of 5




reduction in sentence would not comport with the gravity of Patrath’s crimes.

Accordingly, the § 3553(a) factors weigh towards denying Patrath’s motion.

                                    CONCLUSION

      Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that Defendant Tanakron Patrath’s Amended Emergency

Motion [for] Compassionate Release to Reduce Sentence Pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i), (Doc. Nos. [1949], [1955]), is respectfully DENIED.


Dated: December 16, 2020                 s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge




                                            5
